                 Case 21-10194-TPA                      Doc 29         Filed 08/04/21 Entered 08/04/21 13:08:12         Desc Main
                                                                       Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                  IN RE: Michael J. Colello Jr.                                                        CHAPTER 13
                                                                Debtor(s)
                                                                                                   BKY. NO. 21-10194 TPA


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                          Kindly enter my appearance on behalf of Rocket Mortgage, LLC f/k/a Quicken Loans,
                    LLC f/k/a Quicken Loans Inc. and index same on the master mailing list.



                                                                  Respectfully submitted,


                                                                  /s/ ${s:1:y:_________________________}
                                                                      Maria Miksich
                                                                      04 Aug 2021, 10:58:58, EDT

                                                                  Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                                                                  Maria D. Miksich, Esq. (319383) ${c:1:n:mdm:att-y}
                                                                  Rebecca A. Solarz, Esq. (315936) ${c:1:n:ras:att-y}
                                                                  KML Law Group, P.C.
                                                                  BNY Mellon Independence Center
                                                                  701 Market Street, Suite 5000
                                                                  Philadelphia, PA 19106
                                                                  412-430-3594
                                                                  bkgroup@kmllawgroup.com




Document ID: 63699b4a3753febb4182cfa4c163c476da0df57f84fea1bf8da2eda443e0d7e3
